EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Parent Application 202123315107.X, filed in China on 24 December 2021 has been received. 

Examiner’s Comment 
The objections to the claims and the rejections of claims 1 and 10-13 under 35 USC § 112 are withdrawn in view of the amendments filed 07 June 2022. 
The title of the invention has also been amended to reflect changes in wording, as shown on the amended Application Data Sheet filed 07 June 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 12 is amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

12 (amended in part) “… wherein the sealing ring is made of [[silicon]] silicone.  

Allowable Claims
Claims 1-12, 14 and 15 are allowed.

Reasons for Allowance
Applicant’s arguments filed 07 June 2022 regarding Sebban; Eric (US 20090076441 A1), Palmerton; Christopher A. et al. (US 20130174525 A1), Shibuya; Ichiro (US 6589219 B1), Rubin; Darren (US 20170368273 A1), Baker; Peter Christensen et al. (US 20090281482 A1) and Taylor; Kurt M. et al. (US 20110144588 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance. 
Sebban, the closest art of record, lacks a micropore filter. 

Shibuya was cited as teaching a micropore filter (col. 4, lines 40-45, filter 97). However, Shibuya arranges the filter to intercept all incoming fluids, as explained in Applicant’s comments on p. 9 (see Figs. 7 and 12 of Shibuya). In contrast, Sebban relies on an unimpeded fluid path through the collecting cup to capture heavier materials in the collecting cup while venting gases (¶ [0037], the disposition … including the elongated conduit 32 … results in a predetermined portion of the aspirated fluid, specifically including the heavier mucus portion, being delivered directly into the collection container 34 as schematically indicated by directional arrow 56. In contrast, the lighter or gaseous phase of the aspirated fluid will be directed … through the open end 53 of the one or more channels 52 which at least partially define the path of fluid flow). 

Also of record, Chen; Chih Ming (US 20130178808 A1) describes a nose suction device  (¶ [0003], [0007], [0021], [0023] FIG. 3 … device A3 according to a third preferred embodiment; ¶ [0024], FIG. 4 … a body fluid sucking device A4 according to a fourth preferred embodiment), including a collecting cup (¶ [0021], body fluid collecting container 1); and a micropore filter (¶ [0021], filtration member 4). 
However, Chen lacks a detachably connected cup holder and at most discloses a detachable collecting cup with a cover (¶ [0023], the body fluid collecting container 1 of this third preferred embodiment further comprises a cap 5 and a body fluid collecting cup 11 which are connected or detachably coupled with each other). Chen does not arrange the micropore filter in the cup cover, and instead places the filter at the end of a collecting tube (¶ [0026], the filtration member 4 covers the first opening end 321 of the tube structure 33). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Piatyszek; Rudolph (US 20190175202 A1) describes an electronic nasal aspirator (¶ [0002], [0010], [0045], electronic portable aspirator 100), including a suction nozzle, a collecting cup (¶ [0060] The disposable tip 200 may be dimensioned and configured to couple to the housing 102 at the suction inlet 106 … a coupling element 204; ¶ [0061] The disposable tip 200 defines a fluid intake port 206); and 
a shell component (¶ [0048], The suction inlet 106 … coupled to the impeller 104, through which a suction force 108). 
However, Piatyszek lacks a separate detachable cup holder and cup cover. Instead, Piatyszek integrally joins the nozzle and collecting cup (Fig. 2, fluid intake port 206 is joined to other components of disposable tip 200). Motivation is lacking to modify Piatyszek’s collecting cup with a separate cup cover since Piatyszek calls for constructing the cup as a disposable component (¶ [0059], the disposable tip 200 may be more narrowly configured for single-use application; ¶ [0064], the disposable tip 200 retains the aspirated bodily fluids). 

Smith; Ronnie (US 6145503 A) describes a method and device for creating airflow to activate olfactory sensation (cols. 1-2, lines 55-10; col. 2, lines 45-55), including a suction nozzle, a shell component (col. 2, lines 45-55, mouthpiece 10 … assembly casing 20); and a filter (col. 2, lines 45-55, filter element 30). 
However, Smith is silent whether these components are detachably connected in sequence. Smith also lacks a collecting cup, cup holder and separate cup cover. At most, Smith shows that the suction nozzle and shell component connect to each other (Figs. 1, 2).

Shapiro; Jeffrey Bryan (US 6595949 B1) discloses an automatic mucus removal device (col. 1, lines 5-10; col. 4, lines 10-20, device 10), including a suction nozzle, a collecting cup (col. 5, lines 20-25, FIG. 5, the mucus trap member 30 includes three components: a base cup 46, a conical face member 48, and a baffle member 50); and
a shell component (col. 4, lines 25-35, the vacuum means 14 is mounted in the base portion 11 of the housing 12). 
However, Shapiro lacks a detachable cup holder, cup cover and a micropore filter. Instead, Shapiro configures the nozzle and collecting cup as an integrally joined element (col. 6, lines 20-25, each of the three components of the mucus trap member 30 (base cup 46, conical face member 48, and baffle member 50) are integrally coupled to each other). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 


The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781